             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


MELVIN C. LEWIS,

                 Plaintiff,              Civil Action No.
                                         3:19-CV-0358 (LEK/DEP)
     v.

AMANDA MILLER, Investigator,
Binghamton Police Department,
et al.,

                 Defendants


APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:

MELVIN C. LEWIS, Pro Se
Prisoner ID No. 123500
Broome County Correctional Facility
P.O. Box 2047
Binghamton, NY 13902-2047

FOR DEFENDANT:

NONE

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

             ORDER, REPORT, AND RECOMMENDATION

     Pro se plaintiff Melvin C. Lewis, a pretrial detainee who is currently

confined to the Broome County Correctional Facility ("BCCF"), has
commenced this action pursuant to 42 U.S.C. § 1983 against, inter alia, a

sitting city court judge, a police investigator, and an assistant district

attorney, alleging a number of civil rights violations.

      Plaintiff's complaint, application for leave to proceed in forma

pauperis ("IFP"), and motion for the appointment of counsel have been

forwarded to me for review. Because plaintiff is subject to the "three

strikes" provision of 28 U.S.C. § 1915(g), and has not established a basis

to invoke the imminent danger exception to that rule, I deny plaintiff's

application for leave to proceed without prepayment of fees and deny his

request for the appointment of counsel.

I.    BACKGROUND

      Plaintiff commenced this action on or about March 22, 2019 by the

filing of a complaint, which was accompanied by motions for the

appointment of counsel and for leave to proceed without prepayment of

fees. Dkt. Nos.1-4. In his complaint, plaintiff claims that he was subjected

to a number of constitutional infirmities, including false arrest and

malicious prosecution, arising out of an incident that occurred at his

residence on May 19, 2018 and his subsequent arrest and prosecution for

second degree assault. See generally Dkt. No. 1. In particular, plaintiff




                                        2
alleges that he was not afforded the benefit of the justification defense

pursuant to Article 35 of the New York Penal Law. See generally id.

       Following the initial administrative closure of this action, plaintiff

submitted an amended application for leave to proceed without the full

prepayment of fees. 1 Dkt. Nos. 5, 6. That IFP application includes the

requisite certification of the amounts of money in plaintiff's prison account

as well as an indication of his average account balance over the past six

months. Dkt. No. 6 at 2.

II.    DISCUSSION

       A.      Three Strikes Provision

       When a civil action is commenced in a federal district court, the

statutory filing fee, which is currently set at $350.00, must ordinarily be

paid.2 28 U.S.C. § 1914(a). In this case, from his application, plaintiff

appears to satisfy the financial requirements to qualify for IFP status. The




1        Plaintiff's initial request for leave to proceed IFP, Dkt. No. 2, was rejected as
incomplete, and he was ordered, on March 19, 2019, to either pay the full $400.00
filing fee in advance or submit a completed and signed IFP application within thirty
days. Dkt. No. 5.
2        The total cost for filing a civil action in this court is $400.00, consisting of the civil
filing fee of $350.00, and an administrative fee of $50.00. Although an inmate that has
been granted IFP status is not required to pay the $50.00 administrative fee, he is
required to pay, over time, the full amount of the $350.00 filing fee regardless of the
outcome of the action. 28 U.S.C. § 1915(b)(3).


                                                3
court must determine, however, whether plaintiff is barred from proceeding

with that status by the "three strikes" rule of 28 U.S.C. § 1915(g). Section

1915(g) provides that

            [i]n no event shall a prisoner bring a civil action or
            appeal a judgment in a civil action or proceeding
            under this section if the prisoner has, on [three] or
            more prior occasions, while incarcerated or
            detained in any facility, brought an action or appeal
            in a court of the United States that was dismissed
            on the grounds that it is frivolous, malicious, or fails
            to state a claim upon which relief may be granted,
            unless the prisoner is under imminent danger of
            serious physical injury.

28 U.S.C. § 1915(g). The manifest intent of Congress in enacting this

"three strikes" provision was to deter the filing of multiple, frivolous civil

rights suits by prison inmates. Tafari v. Hues, 473 F.3d 440, 443-44 (2d

Cir. 2007) (citing Nicholas v. Tucker, 114 F.3d 17, 19 (2d Cir. 1997)); see

generally Jones v. Bock, 549 U.S. 199, 202-04 (2007) (discussing

Congressional intent behind the Prison Litigation Reform Act and efforts to

relieve the district courts' congested dockets of frivolous claims filed by

prisoners). The prophylactic effect envisioned under section 1915(g) is

accomplished by requiring a prisoner who has accumulated three strikes

to engage in the same cost-benefit analysis before filing suit as other civil

litigants engage in—that is, the provision forces inmates to assess whether

the result sought to be achieved justifies the payment of the filing fee in
                                        4
advance, rather than in installments as provided under 28 U.S.C. §

1915(b). Tafari, 473 F.3d at 443.

      The Second Circuit has defined a frivolous claim as one that " 'lacks

an arguable basis either in law or in fact.' " Tafari, 473 F.3d at 442 (quoting

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). To determine whether a

dismissal satisfies the failure-to-state-a-claim prong of section 1915, courts

look to Rule 12(b)(6) of the Federal Rules of Civil Procedure for guidance.

Tafari, 473 F.3d at 442. The question of whether the dismissal of a prior

action constitutes a strike for purposes of section 1915(g) is a matter of

statutory interpretation, and as such a question for the court. Id.

       Although his complaint is notably devoid of any reference to his prior

actions, or the "three strikes" rule, plaintiff is undeniably well-aware of the

rule because it has been enforced against him on at least two occasions

by this court. See Lewis v. Bellamy, No. 10-CV-1154 (N.D.N.Y., filed

9/27/2010), at Dkt. No. 4; Lewis v. Healy, No. 08-CV-0148 (N.D.N.Y., filed

2/8/2008), at Dkt. Nos. 32, 33.3 Based upon the foregoing, as well as the



3      In Lewis v. Healy, the court relied upon Lewis v. Corp. City of Binghamton, et al.,
No. 07-CV-4674 (S.D.N.Y., filed 6/4/2007), Lewis v. Donahue, et al., No. 04-CV-1452
(N.D.N.Y., filed 12/15/2004), and Lewis v. City of Binghamton, et al., No. 97-CV-1823
(N.D.N.Y., filed 12/15/1997), in determining that plaintiff previously accumulated three
strikes pursuant to section 1915(g). See Lewis v. Healy, No. 9:08-CV-148, 2008 WL
5157194, at *4-*5 (N.D.N.Y. Dec. 8, 2008) (Kahn, J. adopting report and
recommendation of Peebles, M.J.).
                                            5
docket sheets for the actions found to constitute strikes for plaintiff, I

conclude that he has brought actions on three occasions that have been

dismissed pursuant to 28 U.S.C. § 1915(e)(2). Accordingly, absent the

applicability of the imminent danger exception, plaintiff is subject to the

provisions of 28 U.S.C. § 1915(g), and thus may properly be required to

prepay in full the applicable filing fee in order to pursue his claims,

notwithstanding the court's conclusion that he would otherwise qualify for

IFP status. See McFadden v. Parpan, 16 F. Supp. 2d 246, 247-48

(E.D.N.Y. 1998).

      B.    Imminent Danger Exception

      As a safety valve, section 1915(g) provides that a prisoner who is in

"imminent danger of serious physical injury" may avoid application of the

three strikes rule of section 1915(g). 28 U.S.C. ' 1915(g); see Malik v.

McGinnis, 293 F.3d 559, 562-63 (2d Cir. 2002). In accordance with this

exception, an inmate who has had three prior "strikes" but nonetheless

wishes to commence a new action IFP, must show that he was under

imminent danger at the time of filing; that exception, however, does not

provide a basis to avoid application of the three strikes on the basis of past

harm. Malik, 293 F.3d at 562-63. An inmate who claims the benefit of this

exception must also show that the danger faced rises to the level of


                                        6
exposure to a "serious physical injury." 28 U.S.C. ' 1915(g). The imminent

danger claimed by the inmate, moreover, must be real and not merely

speculative or hypothetical. Johnson v. Barney, No. 04-CV-10204, 2005

WL 2173950, at *1-2 (S.D.N.Y. Sept. 6, 2005) (finding that inmate's

allegation of danger at facility he was not housed at, but may pass through

at infrequent occasions in the future, does not establish imminent danger).

      For a three-strikes litigant to qualify for the imminent danger

exception, his complaint "must reveal a nexus between the imminent

danger it alleges and the claims it asserts." Pettus v. Morgenthau, 554

F.3d 293, 298 (2d Cir. 2009). When determining whether the requisite

relationship is present a court must examine "(1) whether the imminent

danger of serious physical injury that a three-strikes litigant alleges is fairly

traceable to unlawful conduct asserted in the complaint and (2) whether a

favorable judicial outcome would redress that injury." Id. at 298-99

(emphasis in original).

      The term "serious physical injury," as utilized in section 1915(g), is

nowhere concretely defined, although it has been construed by various

courts as including a "disease that could result in serious harm or even

death[.]" Ibrahim v. D.C., 463 F.3d 3, 7 (D.C. Cir. 2006). In deciding

whether to invoke the exception, a court must examine the available


                                        7
pleadings, construed in a light most favorable to the plaintiff, to determine

whether the plaintiff has alleged a serious physical injury. McAlphin v.

Toney, 281 F.3d 709, 710 (8th Cir. 2002).

      Here, plaintiff's complaint challenges his criminal prosecution, and

makes no mention of the purported imminent danger of serious physical

injury that he faces, beyond a cursory and passing reference to cruel and

unusual punishment. Dkt. No. 1 at 9. Where a plaintiff proceeds pro se,

the complaint should be liberally construed and interpreted " 'to raise the

strongest arguments [it] suggest[s].' " Harris v. City of N.Y., 607 F.3d 18,

24 (2d Cir. 2010) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006). Even construing plaintiff's allegations liberally,

however, the court cannot conclude that plaintiff's complaint meets the

"imminent danger" threshold necessary to overcome § 1915(g)'s three-

strikes provision. Plaintiff therefore does not qualify for relief under the

imminent danger exception to the three strikes rule.

      C.    Plaintiff's Motion for Appointment of Counsel

      Accompanying plaintiff’s complaint in this action is plaintiff's request

for the assignment of counsel to represent him in this action pro bono. Dkt.

No. 4. The statute that governs IFP proceedings provides, in relevant part,

that "[t]he court may request an attorney to represent any person unable to


                                       8
afford counsel." 28 U.S.C. § 1915(e)(1); see also Hodge v. Police Officers,

802 F.2d 58, 61-62 (2d Cir. 1986). That section, however, does not require

that counsel be appointed for every indigent civil litigant. Although the

United States Constitution assures that indigent litigants have "meaningful

access" to the courts, it does not guarantee that all such parties will

receive the benefit of pro bono representation. Hodge, 802 F.2d at 60

(quoting Bounds v. Smith, 430 U.S. 817, 823 (1977)). Instead, section

1915(e) confers broad discretion on the courts to appoint counsel to

deserving indigent litigants in appropriate circumstances. Hodge, 802 F.2d

at 60-62.

      While the appointment of counsel to represent indigent parties in civil

suits is authorized by statute, when that authority is exercised, the court is

required to call upon attorneys to donate their time pro bono, to the benefit

of indigent litigants and the court. In deference to the limited resources

available to the court to serve the interests of the many indigent litigants

who pursue claims before them, and recognizing the "thankless burden"

associated with such assignments, Miller v. Pleasure, 296 F.2d 283, 285

(2d Cir. 1961), courts should not grant such applications indiscriminately,

but instead must exercise sound judgment and restraint in doing so.

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989).


                                       9
      There is no bright line test to be applied when a pro se, indigent civil

litigant seeks appointment of counsel. Hendricks v. Coughlin, 114 F.3d

390, 392-93 (2d Cir. 1997). The factors informing the decision of whether

to exercise discretion in favor of appointing counsel were summarized by

the Second Circuit in its decision in Hodge:

            In deciding whether to appoint counsel . . . , the
            district judge should first determine whether the
            indigent’s position seems likely to be of substance.
            If the claim meets this threshold requirement, the
            court should then consider the indigent’s ability to
            investigate the crucial facts, whether conflicting
            evidence implicating the need for cross-examination
            will be the major proof presented to the fact finder,
            the indigent’s ability to present the case, the
            complexity of the legal issues and any special
            reason in that case why appointment of counsel
            would be more likely to lead to a just determination.

Hodge, 802 F.2d at 61-62. In weighing these factors, each case must be

decided on its own merits. Velasquez v. O'Keefe, 899 F. Supp. 972, 974

(N.D.N.Y. 1995) (McAvoy, J.) (citing Hodge, 802 F.2d at 61). Of these

criteria, the Second Circuit has "stressed the importance of the apparent

merits of the indigent’s claim." Cooper, 877 F.2d at 172. While a plaintiff

need not demonstrate that he can win his case without the aid of counsel,

he does have to show "likely merit." McDowell v. State of N.Y., No. 91-CV-

2440, 1991 WL 177271, at *1 (S.D.N.Y. 1991).



                                      10
       In this case, after carefully reviewing plaintiff's complaint, the court

concludes that the action is not likely of any substance.4 For that reason,

plaintiff’s request for the appointment of counsel denied, without prejudice

to renewal in the event the action proceeds.

III.   SUMMARY, ORDER, AND RECOMMENDATION

       The record now before the court firmly establishes that three prior

civil rights actions, brought by plaintiff while a prison inmate, have been

dismissed on their merits for failure to state claims upon which relief may



4       For example, named in the complaint is Assistant District Attorney Anthony
Frank. The claims against that defendant arise from his role in prosecuting criminal
charges against plaintiff. It is well-established, however, that "prosecutors are entitled
to absolute immunity for that conduct 'intimately associated with the judicial phase of
the criminal process.' " Hill v. City of New York, 45 F.3d 653, 660-61 (2d Cir. 1995)
(quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). "In determining whether
absolute immunity [applies], we apply a 'functional approach,' looking to the function
being performed rather than to the office or identity of the defendant." Hill, 45 F.3d at
660 (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)); see also Bernard v.
Cty. of Suffolk, 356 F.3d 495, 504 (2d Cir. 2004) ("The appropriate inquiry . . . is not
whether authorized acts are performed with a good or bad motive, but whether the acts
at issue are beyond the prosecutor's authority."); Dory v. Ryan, 25 F.3d 81, 83 (2d Cir.
1994) (finding that prosecutorial immunity protects prosecutors from liability under
section 1983 "for virtually all acts, regardless of motivation, associated with his function
as an advocate").
        In this case, plaintiff's allegations against defendant Frank are conclusory and
unsupported by any factual enhancement, and therefore fail to satisfy the governing
pleading requirements under Rule 8 and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
See generally Dkt. No. 1.
        In addition, also named as a defendant is Hon. Carol A. Cocchiola, a sitting
judge in the Binghamton City Court. "It is well settled that judges generally have
absolute immunity from suits for money damages for their judicial actions." Bliven v.
Hunt, 579 F.3d 204, 209 (2d Cir. 2009). Judge Cocchiola's role in presiding over
plaintiff's criminal case is clearly part of her judicial responsibilities and is thus within
the ambit of judicial immunity. See generally Dkt. No. 1.


                                             11
be granted. The record also fails to reveal any basis to conclude that

plaintiff is in imminent danger of serious physical injury, and therefore

entitled to exemption from the three strikes provision of 28 U.S.C. §

1915(g). Accordingly, recognizing that the net result of these findings is

not denial altogether of plaintiff's access to the courts, but instead only the

requirement that he conclude that the pursuit of his civil rights claims

justifies his expenditure of the full applicable filing fee in advance, it is

hereby

      ORDERED that plaintiff's amended application for leave to proceed

in this action without prepayment of fees (Dkt. No. 6) is DENIED; and it is

further

      ORDERED that plaintiff’s motion for appointment of counsel in this

action (Dkt. No. 4) is DENIED, without prejudice to renewal; and it is

further respectfully

      RECOMMENDED that plaintiff's complaint (Dkt. No. 1) be

DISMISSED as to all defendants and all claims without further order of the

court unless plaintiff pays the full required filing fee within thirty days after

the entry of a final order by the district court addressing this

recommendation.




                                        12
       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

with the clerk of the court within FOURTEEN days of service of this

report. 5 FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).

       The clerk of the court shall serve a copy of this order, report, and

recommendation on plaintiff in accordance with the local rules.




Date: April 10, 2019
      Syracuse, New York




5      If you are proceeding pro se and are served with this order, report and
recommendation by mail, three additional days will be added to the fourteen-day
period, meaning that you have seventeen days from the date the order, report and
recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If
the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then
the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                           13
